MEMORANDUM ***
Ana Paz Reyes-Barrera, a native and citizen of El Salvador, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) dismissal of an immigration judge’s (“IJ”) denial of her application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We dismiss the petition for review.
We lack jurisdiction to consider Reyes-Barrera’s challenge to the IJ’s adverse credibility determination because Reyes-Barrera failed to exhaust that issue before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004). The IJ’s credibility determination is dispositive of Reyes-Barrera’s eligibility for asylum, withholding, and CAT relief. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir. 2003). In addition, Reyes-Barrera has waived her contention that she is entitled to temporary protection status by failing to argue it in her opening brief to this court. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DISMISSED.

 xhiS disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.